Exhibit 10.1

 

1195 NW Compton Drive, Beaverton, OR 97006-1992, USA

Phone: +1-503-748-1100 Fax: +1-503-748-1244 www.planar.com

   LOGO [g90027image003.jpg]

January 22, 2007

Stephen M. Going

16725 SW Blackberry Lane

Beaverton, OR 97007

Dear Steve,

Further to our discussions, I am pleased to be in a position to ask you to join
the Planar Executive Council in the role of VP and General Counsel, reporting to
me.

We hope you will confirm your favorable consideration of this offer that
includes the following core components:

 

  •  

Starting annual salary at $215,000, paid bi-weekly.

 

  •  

Bonus Plan eligibility at 50% of annual base pay at target for the year. Bonus
awards are paid after the end of each quarter, subject to performance metrics
being met. You will be eligible for any payment due for Q1 results provided that
your start date is before the end of Q2, no later than March 30, 2007.

Upon your acceptance, Gerry Perkel, CEO, will be making the following stock
grant recommendations for approval by the Board Compensation Committee:

 

  •  

New Hire stock option grant of seventy thousand (70,000) shares that will vest
over a three year time period: 33% on the grant anniversary date (board
approval) and 8.375% each quarter thereafter.

 

  •  

New Hire restricted stock grant of twenty thousand (20,000) performance-based
restricted shares that will vest when defined metrics in the 2007-2009 Long Term
Incentive Plan are met.

The LTIP Agreement is expected to be approved for distribution to recipients
following the February 22nd, 2007 meeting of the Board Compensation Committee.

As discussed, an integrated employment agreement for eligible executive staff
members is under development and will be finalized at the February 22nd, 2007
meeting of the Board Compensation Committee. You will be entitled to severance
protections provided to other members of the executive staff but, in any event,
we agree to grant you severance protections no less favorable than the
following:

CHANGE IN CONTROL

 

  •  

Cash and Benefits on termination

 

  o 1 x annual total targeted compensation

 



--------------------------------------------------------------------------------

  o 18 months company-paid COBRA

 

  •  

Equity

 

  o 100% vesting of all time-based stock options and restricted shares

 

  o 50% vesting of unvested performance-based restricted shares

 

  o Conversion of unvested performance-based restricted shares to time-based
shares, if there is no termination

SEVERANCE IN THE EVENT OF TERMINATION WITHOUT CAUSE

 

  •  

Severance payment of 12 months base pay

 

  •  

18 months company-paid COBRA

 

  •  

Stock vesting stops on termination (90 days to exercise vested shares)

 

  •  

Executive outplacement on delivery of service

Planar offers an Employee Share Purchase Plan whereby employees can purchase
company stock at a 15% discount through direct payroll deductions. Your first
opportunity to join the plan will be in mid-March, 2007 for the April, 2007
through September, 2007 period.

Other competitive benefits offered include:

 

  •  

401(k) retirement savings plan with company match and immediate vesting.

 

  •  

Medical insurance coverage through CIGNA, and Flexible Health Spending Account
option.

 

  •  

PTO (paid time off) of 20 days in first year. This includes a bank of 40
available hours on hire and accrual at 4.62 hours per pay period through the
rest of the year. After five years of service the PTO accrual rate is increased
to 7.7 hrs per pay period amounting to five weeks per year. Planar has eleven
paid holidays per year, three of which are floating days determined by the
company.

Steve, I welcome this opportunity to renew our working relationship and look
forward to receipt of a signed acceptance, marked for my attention. I am also
enclosing: a) a Proprietary and Intellectual Property Agreement that requires
your perusal and signature for delivery with your job offer acceptance and b) a
copy of our current Benefits Plan brochure.

I am proposing a start date of Monday, March 5, 2007. During the first three
days of employment, you will be asked for your current driver’s license and
original social security card, or a current passport and visa to satisfy the INS
I-9 work authorization process.

Sincerely,

Scott Hildebrandt

Planar Systems, Inc.

Chief Financial Officer

While it is our belief that our relationship will be a positive one, it is
appropriate to advise you that Planar Systems, Inc. is an “at-will” employer and
does not offer employment on a fixed term basis. Either you or the company can
terminate the working relationship at any time and for any reason. The
representations in this letter and from our meeting with you should not be
construed in any manner as a proposed contract for any fixed term or for any
specific terms and conditions of employment contrary to an “at-will”
relationship.

 



--------------------------------------------------------------------------------

I ACCEPT THIS OFFER

 

/s/ Steve Going    January 22, 2007 Steve Going    Date

Encs: Benefits summary brochure; Intellectual Property/Confidentiality Agreement